UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/16_ Item 1. Schedule of Investments. Templeton Growth Fund, Inc. Statement of Investments, May 31, 2016 (unaudited) Industry Shares Value Common Stocks 96.4% China 2.6% China Life Insurance Co. Ltd., H Insurance 59,196,000 $ 132,396,469 China Mobile Ltd. Wireless Telecommunication Services 4,859,500 55,468,890 China Telecom Corp. Ltd., ADR Diversified Telecommunication Services 735,230 35,327,801 Kunlun Energy Co. Ltd. Oil, Gas & Consumable Fuels 154,862,700 126,348,576 349,541,736 Denmark 0.5% a FLSmidth & Co. AS Construction & Engineering 1,769,880 63,794,967 France 8.1% AXA SA Insurance 6,228,571 156,519,522 BNP Paribas SA Banks 3,826,970 211,950,879 Cie Generale des Etablissements Michelin, B Auto Components 1,558,399 158,414,826 Credit Agricole SA Banks 16,001,870 160,721,547 Sanofi Pharmaceuticals 2,157,097 176,902,670 Technip SA Energy Equipment & Services 711,935 39,088,737 Total SA, B Oil, Gas & Consumable Fuels 3,939,244 191,470,536 1,095,068,717 Germany 5.3% Deutsche Lufthansa AG Airlines 15,394,331 215,781,967 Merck KGaA Pharmaceuticals 1,666,254 166,800,954 Metro AG Food & Staples Retailing 5,118,650 168,218,997 Siemens AG Industrial Conglomerates 1,596,669 171,989,344 722,791,262 India 0.7% Hero Motocorp Ltd. Automobiles 2,089,348 96,283,218 Ireland 1.3% CRH PLC Construction Materials 5,765,085 174,738,761 Israel 1.6% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 4,243,847 220,128,344 Italy 1.9% Eni SpA Oil, Gas & Consumable Fuels 6,671,477 101,940,952 UniCredit SpA Banks 46,989,433 150,399,102 252,340,054 Japan 4.2% Konica Minolta Inc. Technology Hardware, Storage & Peripherals 11,948,500 103,182,024 Nissan Motor Co. Ltd. Automobiles 16,659,500 169,296,215 SoftBank Group Corp. Wireless Telecommunication Services 3,288,900 185,025,692 b Toshiba Corp. Industrial Conglomerates 46,534,500 115,006,903 572,510,834 Netherlands 3.8% Aegon NV Insurance 28,970,917 148,956,814 Akzo Nobel NV Chemicals 2,137,090 145,080,420 ING Groep NV, IDR Banks 11,197,441 139,507,975 b QIAGEN NV Life Sciences Tools & Services 3,422,165 73,390,326 506,935,535 Portugal 1.1% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 10,971,310 143,833,462 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Growth Fund, Inc. Statement of Investments, May 31, 2016 (unaudited) (continued) Russia 1.0% MMC Norilsk Nickel PJSC, ADR Metals & Mining Singapore 1.7% DBS Group Holdings Ltd. Banks Singapore Telecommunications Ltd. Diversified Telecommunication Services South Korea 6.0% Hyundai Motor Co. Automobiles KB Financial Group Inc. Banks Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Spain 1.1% Telefonica SA Diversified Telecommunication Services Sweden 1.6% Ericsson, B Communications Equipment Getinge AB, B Health Care Equipment & Supplies Switzerland 4.1% Credit Suisse Group AG Capital Markets Glencore PLC Metals & Mining Roche Holding AG Pharmaceuticals UBS Group AG Capital Markets Thailand 0.3% Bangkok Bank PCL Banks Turkey 1.0% b Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services United Kingdom 12.4% BAE Systems PLC Aerospace & Defense Barclays PLC Banks BP PLC Oil, Gas & Consumable Fuels GlaxoSmithKline PLC Pharmaceuticals HSBC Holdings PLC Banks Kingfisher PLC Specialty Retail Royal Dutch Shell PLC, A Oil, Gas & Consumable Fuels Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels b Serco Group PLC Commercial Services & Supplies Sky PLC Media Standard Chartered PLC Banks b Tesco PLC Food & Staples Retailing Vodafone Group PLC Wireless Telecommunication Services United States 36.1% b Allergan PLC Pharmaceuticals b Alphabet Inc., A Internet Software & Services American International Group Inc. Insurance Amgen Inc. Biotechnology Apache Corp. Oil, Gas & Consumable Fuels Baker Hughes Inc. Energy Equipment & Services Capital One Financial Corp. Consumer Finance b Chesapeake Energy Corp. Oil, Gas & Consumable Fuels Chevron Corp. Oil, Gas & Consumable Fuels Cisco Systems Inc. Communications Equipment Templeton Growth Fund, Inc. Statement of Investments, May 31, 2016 (unaudited) (continued) Citigroup Inc. Banks 7,126,580 331,884,831 Comcast Corp., Special A Media 4,016,460 254,241,918 Eli Lilly & Co. Pharmaceuticals 1,167,010 87,560,760 Gilead Sciences Inc. Biotechnology 1,401,500 122,014,590 Halliburton Co. Energy Equipment & Services 5,475,560 230,959,121 Hewlett Packard Enterprise Co. Technology Hardware, Storage & Peripherals 6,415,070 118,486,343 HP Inc. Technology Hardware, Storage & Peripherals 6,415,070 85,833,637 JPMorgan Chase & Co. Banks 3,542,510 231,219,628 Medtronic PLC Health Care Equipment & Supplies 1,464,510 117,863,765 b Michael Kors Holdings Ltd. Textiles, Apparel & Luxury Goods 3,557,940 151,995,197 Microsoft Corp. Software 5,819,860 308,452,580 Morgan Stanley Capital Markets 5,769,430 157,909,299 b,c Navistar International Corp. Machinery 5,754,190 64,734,638 Oracle Corp. Software 6,194,210 249,007,242 SunTrust Banks Inc. Banks 4,098,280 179,586,630 Twenty-First Century Fox Inc., A Media 5,686,150 164,216,012 United Parcel Service Inc., B Air Freight & Logistics 2,154,350 222,091,941 4,874,809,355 Total Common Stocks (Cost $12,360,628,009) 13,011,728,071 Preferred Stocks (Cost $137,321,337) 0.4% Brazil 0.4% b Petroleo Brasileiro SA, ADR, pfd. Oil, Gas & Consumable Fuels 13,121,456 57,865,621 Total Investments before Short Term Investments (Cost $12,497,949,346) 13,069,593,692 Principal Amount Short Term Investments 3.2% Time Deposits 2.7% Australia 0.5% National Australia Bank, 0.28%, 6/01/16 73,697,200 73,697,200 United States 2.2% Bank of Montreal, 0.27%, 6/01/16 145,000,000 145,000,000 Royal Bank of Canada, 0.25%, 6/01/16 148,600,000 148,600,000 293,600,000 Total Time Deposits (Cost $367,297,200) 367,297,200 Total Investments before Money Market Funds (Cost $12,865,246,546) 13,436,890,892 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $63,258,248) 0.5% Money Market Funds 0.5% United States 0.5% b,d Institutional Fiduciary Trust Money Market Portfolio 63,258,248 63,258,248 Total Investments (Cost $12,928,504,794) 100.0% 13,500,149,140 Other Assets, less Liabilities 0.0% † 4,544,419 Net Assets 100.0% $ 13,504,693,559 † Rounds to less than 0.1% of net assets. a A portion or all of the security is on loan at May 31, 2016. b Non-income producing. c See Note 5 regarding holdings of 5% voting securities. d See Note 6 regarding investments in affiliated management investment companies. Templeton Growth Fund, Inc. Statement of Investments, May 31, 2016 (unaudited) (continued) A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Templeton Growth Fund, Inc. Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Growth Fund, Inc. (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Directors (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Time deposits are valued at cost, which approximates fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 12,887,984,747 Unrealized appreciation $ 2,492,773,403 Unrealized depreciation (1,880,609,010 ) Net unrealized appreciation (depreciation) $ 612,164,393 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended May 31, 2016, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Chesapeake Energy Corp. 13,972,030 20,102,160 (13,195,420 ) 20,878,770 $ - a $ - $ (108,649,572 ) Navistar International Corp. 5,754,190 - - 5,754,190 64,734,638 - - Total Non-Controlled Affiliates $ 64,734,638 $ - $ (108,649,572 ) Total Affiliated Securities (Value is 0.48% of Net Assets) a As of May 31, 2016, no longer an affiliate. 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 53,424,958 1,069,209,425 (1,059,376,135 ) 63,258,248 $ 63,258,248 $ - $ - $ 0.31 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments a,b $ 13,069,593,692 $ - $ - $ 13,069,593,692 Short Term Investments 63,258,248 367,297,200 - $ 430,555,448 Total Investments in Securities $ 13,132,851,940 $ 367,297,200 $ - $ 13,500,149,140 a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Growth Fund, Inc. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 By /s/ MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
